FILED
                                                              Oct 06 2016, 7:59 am

                                                                   CLERK
                                                               Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Laura M. Longstreet                                         Gregory F. Zoeller
Longstreet Law, LLC                                         Attorney General of Indiana
South Bend, Indiana
                                                            Robert J. Henke
                                                            Abigail R. Recker
                                                            Deputy Attorneys General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                            October 6, 2016
Termination of the Parent-Child                             Court of Appeals Case No.
Relationship of N.G. (Minor                                 71A04-1602-JT-346
Child),                                                     Appeal from the St. Joseph Probate
                                                            Court
and                                                         The Honorable James N. Fox,
                                                            Judge
N.R.G. (Mother),                                            Trial Court Cause No.
Appellant-Respondent,                                       71J01-1407-JT-111

        v.

The Indiana Department of
Child Services,
Appellee-Petitioner



Crone, Judge.


Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016                 Page 1 of 8
                                             Case Summary

[1]   N.R.G (“Mother”) appeals the termination of her parental relationship with her

      daughter, N.G. She raises three issues, one of which we find dispositive:

      whether the trial court’s findings of fact are sufficient to satisfy the statutory

      mandate found in Indiana Code Section 31-35-2-8(c). Concluding that the trial

      court’s findings of fact are deficient, we remand for proper findings that support

      the judgment terminating Mother’s parental rights.


                               Facts and Procedural History
[2]   In January 2013, four-year-old N.G. and her sixteen-year-old brother D.W.

      were removed from the home of Mother and D.G.W. (“Father”) on a report of

      physical abuse, stemming from an incident in which Father allegedly punched

      D.W. in the face. Shortly thereafter, the St. Joseph County Department of

      Child Services (“DCS”) filed a petition to have N.G. designated a Child in

      Need of Services (“CHINS”). 1 The trial court entered an order designating

      N.G. a CHINS and ordering services for both Mother and N.G., with a goal of

      reunification.


[3]   In July 2014, DCS filed a petition for termination of Mother’s parental

      relationship with N.G. At the time of the petition, N.G. was residing in relative




      1
       Older brother D.W. was also designated a CHINS, but he is not a subject of the present termination order.
      We limit our discussion accordingly.

      Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016                       Page 2 of 8
      placement with her aunt (“Aunt”). At some point before the September 2015

      final hearing, Aunt indicated that she could no longer keep N.G., and N.G. was

      placed in a pre-adoptive foster home.


[4]   In January 2016, the trial court issued an order terminating the parental

      relationship between Mother and N.G. 2 The findings of fact and conclusions of

      law are as follows:


                 [N.G.] is the biological child of [Mother];

                 [Father] is the biological father of [N.G.];

                 The parental rights of [Father] were previously terminated by this
                 Court;

                 That the Court found [N.G.] was a removed from the care of her
                 parents on January 17, 2013;

                 On February 6, 2013 the Court entered a dispositional decree;

                 In October of 2013 [N.G.] made new disclosures of sexual abuse
                 at the hands of a brother;

                 In October [M]other stopped complying with the dispositional
                 decree;

                 Mother stopped attending her individual therapy at that time,
                 and was no longer keeping in contact with FCM Martin.
                 In June of 2015 the Court ordered that [M]other’s visits be
                 changed to supervised therapeutic visits, as this was in the best




      2
          Father’s parental rights were previously terminated, and he is not participating in this appeal.


      Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016                              Page 3 of 8
              interest of the child;

              On July 20, 2014, DCS filed Mandatory Involuntary
              Termination Petitions as [N.G.] had been out of the home for a
              period of fifteen out of the most recent twenty-two months;

              The child has made progress in therapy with the help of the foster
              parents;

              The Court finds that while [M]other has made some progress in
              her own therapy, that [M]other’s trauma has posed significant
              barrier to the ability to reunify [M]other and [the] child;

              The Court finds that continuation of the parent child relationship
              would pose a threat to the child;

              The Court finds that it is in the best interest of the child that the
              parent child relationship be terminated;

              The Court notes that [sic] finds that adoption is a satisfactory
              plan for the child.

              The Court now finds that the Department of Child Services has
              met the burden by presenting clear and convincing evidence that
              the parent child relationship be terminated, and all rights powers,
              privileges, immunities, duties and obligations, including the right
              to consent to adoption, pertaining to that relationship are hereby
              permanently terminated.


      Appellant’s App. at 14-15.


[5]   Mother now appeals.




      Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016       Page 4 of 8
                                         Discussion and Decision
[6]       Mother maintains that the trial court’s findings of fact are deficient as entered.

          In recognition of the seriousness with which we address parental termination

          cases, Indiana has adopted a clear and convincing evidence standard of proof

          and a clearly erroneous standard of review. See In re K.T.K., 989 N.E.2d 1225,

          1230 (Ind. 2013) (requiring State to demonstrate by clear and convincing

          evidence that child’s emotional and physical development are threatened by

          parent’s continued custody); see also, Bester v. Lake Cnty. Office of Family &

          Children, 839 N.E.2d 143, 147 (Ind. 2005) (emphasizing that reviewing court

          may set aside trial court’s judgment only if it is clearly erroneous). Our review

          for clear error requires that we determine first whether the evidence supports the

          trial court’s findings and then whether the findings support the judgment. In re

          E.M., 4 N.E.3d 636, 642 (Ind. 2014). This means that the trial court’s findings

          of fact and conclusions of law are crucial to our review. Parks v. Delaware Cnty.

          Dep’t of Child Servs., 862 N.E.2d 1275, 1280-81 (Ind. Ct. App. 2007). However,

          where the findings of fact and conclusions of law are sparse or improperly

          stated and do not adequately address each of the requirements of the

          termination statute, 3 we cannot conduct an adequate review. Id. at 1281.




      3
        To obtain a termination of the parent-child relationship between Mother and N.G., DCS was required to
      establish in pertinent part:
                (A) that one (1) of the following is true:
                (i) The child has been removed from the parent for at least six (6) months under a dispositional
                decree.

          Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016                         Page 5 of 8
[7]   In Parks, another panel of this Court held that where most of the trial court’s

      findings were merely recitations of testimony rather than the adoption of that

      testimony as fact, they were not proper findings. Id. at 1279, 1281. As such,

      the Parks court emphasized that an appellate court is “not at liberty to scour the

      record to find evidence to support the judgment” and remanded for proper

      findings of fact and conclusions of law. Id. at 1280-81. When Parks was

      decided, the trial court was not required to enter findings of fact and

      conclusions of law in termination cases unless specifically requested by the

      parties. Id. However, in 2012, the legislature amended Indiana Code Section

      31-35-2-8 to read: “(c) The court shall enter findings of fact that support the

      entry of the conclusions” terminating a parent-child relationship. (Emphasis

      added.)


[8]   Here, the trial court’s unnumbered findings and conclusions comprise little

      more than one page. Appellant’s App. at 14-15. With respect to the




            ….
             (B) that one (1) of the following is true:
            (i) There is a reasonable probability that the conditions that resulted in the child’s removal or the
            reasons for placement outside the home of the parents will not be remedied.
            (ii) There is a reasonable probability that the continuation of the parent-child relationship poses
            a threat to the well-being of the child.
            (iii) The child has, on two (2) separate occasions, been adjudicated a child in need of services;
            (C) that termination is in the best interests of the child; and
            (D) that there is a satisfactory plan for the care and treatment of the child.

      Ind. Code § 31-35-2-4(b)(2).



      Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016                             Page 6 of 8
      requirements for termination outlined in Indiana Code Section 31-35-2-4(b)(2),

      the trial court made an ultimate finding that termination is in N.G.’s best

      interests without any supporting facts, except to say that it was in N.G.’s best

      interests that “Mother’s visits be changed to supervised therapeutic visits.” Id.

      at 15. Similarly, the trial court made an ultimate finding concerning DCS’s

      satisfactory plan of adoption (presumably by the foster parents), with only a

      brief mention that N.G. “has made progress in therapy with the help of the

      foster parents.” Id. Because N.G. had initially been placed in relative care with

      Aunt, it would facilitate appellate review to indicate how long she had been

      with the foster parents, especially given the implications for her stability and

      best interests.


[9]   The most fact-specific findings relate to Mother’s prospects for remedying the

      conditions that led to N.G.’s removal. 4 Yet, there is no ultimate finding on the

      reasonable probability of unremedied conditions. Instead, the trial court made

      an ultimate finding that the “continuation of the parent child relationship

      would pose a threat to the child.” Id. While the termination statute does not

      require the trial court to find both a reasonable probability of unremedied

      conditions and a threat to well-being, we note that the only finding supporting

      the threat to N.G.’s well-being is not a finding at all because it merely recites

      that N.G. “made new disclosures of sexual abuse at the hands of a brother.” Id.



      4
        These include references to Mother’s failure to comply with the dispositional decree or to complete therapy
      and a finding that Mother’s unspecified “trauma has posed [a] significant barrier to the ability to reunify”
      with N.G. Id.

      Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016                         Page 7 of 8
       at 14. See Parks, 862 N.E.2d at 1279 (emphasizing that mere recitations of

       testimony are not proper findings absent trial court’s adoption of testimony as

       fact). The termination order gives no indication that the trial court ever

       adopted or substantiated N.G.’s statements regarding the alleged sexual abuse.


[10]   Simply put, the trial court’s findings are so sparse that we cannot discern

       whether it based its termination order on proper statutory considerations. As

       we are not at liberty to scour the record to find evidence to support the

       judgment, we remand with instructions for the trial court to enter proper

       findings of fact and conclusions of law to support the termination of Mother’s

       parental rights.


[11]   Remanded.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 71A04-1602-JT-346 | October 6, 2016    Page 8 of 8